DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/13/2022, is acknowledged. Claim 59 is newly entered. Claims 1, 5, 9, 18, 41 – 48, and 51 – 57 are amended. Claim 6 is canceled. Claims 9 – 17 and 49 remain withdrawn. Claims 1 – 5, 8, 18 – 20, 41 – 48, and 50 – 59 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 48 and 57 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 48 and 57, the claims each recite “wherein the aluminum alloy product comprises a 6xxx series aluminum alloy.” The Examiner notes that the current scope of claims 8 and 20, from which claims 48 and 57 now depend after amendment by Applicant, are identical to that of claims 48 and 57 due to Applicant’s election of species C, 6xxx series aluminum alloys, in the reply received 7/7/2020. Thus, the claims fail to further limit the subject matter of the claims from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 8, 18 – 20, 41 – 48, 51 – 57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0037721 (“Curran”; of record) in view of WO 2017/111561 (“Yang”; US 2019/0001623 cited herein as translation).
Regarding claim 1, Curran teaches an aluminum alloy product ([0006], L 4 – “bulk aluminum alloy”), comprising: a corrosion resistant element which may be Si ([0042], L 8). The Examiner has drawn these corrosion resistant elements and the “migrant elements” of the instant claim to be equivalents.
Further, Curran teaches that the bulk aluminum alloy has an “enrichment layer” which is defined as the 1-2 micrometer region of the alloy nearest an interface with an anodic film ([0033], L 9-11). The Examiner draws this interface to be the effective surface of the aluminum alloy/aluminum alloy product. The Examiner also draws this “enrichment layer” to be equivalent to the “subsurface portion” of the instant claim, which as claimed, extends from the surface of the claimed aluminum alloy product to a depth of 5 micrometers or less within an interior of the aluminum alloy product. It is noted that the 1-2 micrometer range disclosed by Curran falls within this claimed range of 0-5 micrometers. Moreover, Curran discloses that corrosion resistant elements accumulate within this region ([0033], L 4-9) – that is, the concentration of the corrosion resistant element (e.g. silicon) is greater in this region than the concentration of the corrosion resistant element outside this region (i.e. the “bulk concentration”).
Curran does not explicitly teach an enrichment ratio of the Si present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Si as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 1.5 to about 4.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Curran does not explicitly teach that Mg is present as a first migrant element, Mg being present in a greater concentration in the subsurface portion as compared to the bulk portion, and the enrichment ratio of Mg being from about 1.5 to about 4.0.
Yang teaches an Al-Mg-Si alloy layer as a coating for a steel plate (abstract). Yang teaches that the alloy layer may possess a gradient of Mg content; for example, this gradient may result in a decreasing Mg content in an inward direction from a surface of the alloy layer ([0106]). Further, Yang teaches that the Mg content gradient of the alloy layer may improve the anti-corrosion property of the alloy layer ([0105]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yang and apply a Mg content gradient to the aluminum alloy product taught by Curran, said gradient reducing the Mg content in an inward direction from the surface of the product. Such a gradient may improve the anti-corrosion property of the product.
Yang does not explicitly teach an enrichment ratio of the Mg present. Yang does teach that magnesium distribution (i.e. the Mg content gradient) may be controlled by heat treatment, resulting in the generation of various structures, such structures contributing to improved corrosion resistance ([0104]-[0105]). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the Mg content gradient of the product through heat treatment, thereby adjusting the enrichment ratio of Mg, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Yang does not teach a minimum amount by which Mg must decrease in an inward direction by according to the gradient, a resulting enrichment ratio range would encompass the claimed about 1.5 to about 4.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 2, Curran teaches that each of Zn ([0042], L 8), and Cu ([0006], L 8; [0042], L 5) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio for any of the above-mentioned elements when chosen as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Zn and/or Cu as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 1.0 to about 4.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 3, as previously discussed, Curran teaches that the bulk aluminum alloy has an “enrichment layer” which is defined as the 1-2 micrometer region of the alloy nearest an interface with an anodic film ([0033], L 9-11). The Examiner draws this interface to be the effective surface of the aluminum alloy/aluminum alloy product. The Examiner also draws this “enrichment layer” to be equivalent to the “subsurface portion” of the instant claim, which as claimed, extends from the surface of the claimed aluminum alloy product to a depth of 2 micrometers within an interior of the aluminum alloy product. It is noted that the 1-2 micrometer range disclosed by Curran falls within this claimed range of 0-2 micrometers.
Regarding claim 4, as previously discussed, Curran teaches that the bulk aluminum alloy has an “enrichment layer” which is defined as the 1-2 micrometer region of the alloy nearest an interface with an anodic film ([0033], L 9-11). The Examiner draws this interface to be the effective surface of the aluminum alloy/aluminum alloy product. The Examiner also draws this “enrichment layer” to be equivalent to the “subsurface portion” of the instant claim, which as claimed, extends from the surface of the claimed aluminum alloy product to a depth of 0.5 micrometers or less within an interior of the aluminum alloy product. It is noted that the 1-2 micrometer range disclosed by Curran would encompass the claimed depth of 0-0.5 micrometers. Further, as the claim does not limit the subsurface portion from including any additional portion of the aluminum alloy product, the claim limitation is satisfied by the prior art.
Regarding claim 5, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yang and apply a Mg content gradient to the aluminum alloy product taught by Curran, said gradient reducing the Mg content in an inward direction from the surface of the product. Such a gradient may improve the anti-corrosion property of the product.
Yang does not explicitly teach an enrichment ratio of the Mg present. Yang does teach that magnesium distribution (i.e. the Mg content gradient) may be controlled by heat treatment, resulting in the generation of various structures, such structures contributing to improved corrosion resistance ([0104]-[0105]). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the Mg content gradient of the product through heat treatment, thereby adjusting the enrichment ratio of Mg, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Yang does not teach a minimum amount by which Mg must decrease in an inward direction by according to the gradient, a resulting enrichment ratio range would encompass the claimed about 1.5 to 2.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claims 8 and 48, Curran teaches that the aluminum alloy product may be a 6xxx series aluminum alloy ([0045], L 5-6).
Regarding claim 41, Curran teaches that both Zn ([0042], L 8) and Cu ([0006], L 8; [0042], L 5) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio of the Zn and Cu present as corrosion-resistant elements. Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Zn and Cu as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 1.0 to about 4.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 42, Curran teaches that Cr ([0042], L 8) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Cr present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Cr as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 43, Curran teaches that Fe ([0042], L 6) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Fe present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Fe as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 44, Curran teaches that Zn ([0042], L 8) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Zn present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Zn as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 45, Curran teaches that Mn ([0042], L 8) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Mn present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Mn as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 46, Curran teaches that both Cr ([0042], L 8) and Fe ([0042], L 6) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio of the Cr and Fe present as corrosion-resistant elements. Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Cr and Fe as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 47, Curran teaches that both Cr ([0042], L 8) and Zn ([0042], L 8) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio of the Cr and Zn present as corrosion-resistant elements. Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Cr and Zn as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).

Regarding claim 18, Curran teaches an aluminum alloy product ([0006], L 4 – “bulk aluminum alloy”), comprising: a corrosion resistant element which may be Cr ([0006], L 6-9). The Examiner has drawn these corrosion resistant elements and the “migrant elements” of the instant claim to be equivalents.
Further, Curran teaches that the bulk aluminum alloy has an “enrichment layer” which is defined as the 1-2 micrometer region of the alloy nearest an interface with an anodic film ([0033], L 9-11). The Examiner draws this interface to be the effective surface of the aluminum alloy/aluminum alloy product. The Examiner also draws this “enrichment layer” to be equivalent to the “subsurface portion” of the instant claim, which as claimed, extends from the surface of the claimed aluminum alloy product to a depth of from 0.01 micrometers to 5 micrometers within an interior of the aluminum alloy product. It is noted that the 1-2 micrometer range disclosed by Curran falls within this claimed range of 0.01-5 micrometers. Moreover, Curran discloses that corrosion resistant elements accumulate within this region ([0033], L 4-9) – that is, the concentration of the corrosion resistant element (e.g. chromium) is greater in this region than the concentration of the corrosion resistant element outside this region (i.e. the “bulk concentration”).
Curran does not explicitly teach an enrichment ratio of the Cr present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Cr as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Curran does not explicitly teach that Mg is present as a second migrant element, Mg being present in a greater concentration in the subsurface portion as compared to the bulk portion, and the enrichment ratio of Mg being from about 1.5 to about 4.0.
Yang teaches an Al-Mg-Si alloy layer as a coating for a steel plate (abstract). Yang teaches that the alloy layer may possess a gradient of Mg content; for example, this gradient may result in a decreasing Mg content in an inward direction from a surface of the alloy layer ([0106]). Further, Yang teaches that the Mg content gradient of the alloy layer may improve the anti-corrosion property of the alloy layer ([0105]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yang and apply a Mg content gradient to the aluminum alloy product taught by Curran, said gradient reducing the Mg content in an inward direction from the surface of the product. Such a gradient may improve the anti-corrosion property of the product.
Yang does not explicitly teach an enrichment ratio of the Mg present. Yang does teach that magnesium distribution (i.e. the Mg content gradient) may be controlled by heat treatment, resulting in the generation of various structures, such structures contributing to improved corrosion resistance ([0104]-[0105]). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the Mg content gradient of the product through heat treatment, thereby adjusting the enrichment ratio of Mg, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Yang does not teach a minimum amount by which Mg must decrease in an inward direction by according to the gradient, a resulting enrichment ratio range would encompass the claimed about 1.5 to about 4.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 19, Curran teaches that each of Cu ([0042], L 5), Mn ([0042], L 8), and Fe ([0042], L 8) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio for any of the above-mentioned elements when chosen as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Cu, Mn, and/or Fe as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claims 20 and 57, Curran teaches that the aluminum alloy product may be a 6xxx series aluminum alloy ([0045], L 5-6).
Regarding claim 51, Curran teaches that Fe ([0042], L 8) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Fe present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Fe as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 52, Curran teaches that Zn ([0042], L 8) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Zn present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Zn as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 53, Curran teaches that Mn ([0042], L 8) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Mn present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Mn as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 54, Curran teaches that both Fe ([0042], L 8) and Mn ([0042], L 8) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio of the Fe and Mn present as corrosion-resistant elements. Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Fe and Mn as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 55, Curran teaches that both Fe ([0042], L 8) and Zn ([0042], L 8) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio of the Fe and Zn present as corrosion-resistant elements. Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Fe and Zn as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 56, Curran teaches that both Zn ([0042], L 8) and Mn ([0042], L 8) may be chosen as corrosion-resistant elements. Additionally, Curran teaches that more than one type of corrosion resistant element may be used at the same time ([0052], L 1-2).
Curran does not explicitly teach an enrichment ratio of the Zn and Mn present as corrosion-resistant elements. Curran does teach that the concentration of the corrosion resistant element(s) is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element(s) can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Zn and Mn as corrosion-resistant elements, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).
Regarding claim 59, Curran teaches that Si ([0042], L 8) may be chosen as a corrosion-resistant element.
Curran does not explicitly teach an enrichment ratio of the Si present as a corrosion-resistant element. Curran does teach that the concentration of the corrosion resistant element is highly concentrated at the surface of the substrate, and can make up as much as 40 atomic percent or higher ([0056], L 6-9). Curran also teaches that the corrosion resistant element can be chosen with the specific intent of adjusting the composition of the thin film of interfacial metal at the interface region (i.e. the substrate surface) ([0034], L 16-18). Consequently, it would have been obvious to an ordinarily skilled artisan to adjust the composition of the enrichment region of the aluminum alloy product, thereby adjusting the enrichment ratio of, for example, Si as a corrosion-resistant element, in order to improve corrosion resistance of the aluminum alloy product.
Additionally, the Examiner asserts that as Curran does not teach a minimum amount by which the corrosion-resistant element(s) must enrich the surface region of the aluminum alloy, a resulting enrichment ratio range would encompass the claimed about 4.1 to about 8.0 of the instant claim. As there is nothing in the as-filed disclosure that suggests that either of the endpoints of the claimed enrichment ratio range have any significance or establish any criticality, a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).

Claims 50 and 58 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0037721 (“Curran”; of record) in view of WO 2017/111561 (“Yang”; US 2019/0001623 cited herein as translation) as applied to claims 1 and 18 respectively, and further in view of US 2015/0252453 (“Aruga”; of record).
Regarding claims 50 and 58, modified Curran does not explicitly teach that the subsurface portion of the aluminum alloy product includes Cu dispersoids or particles less than about 10 nm in diameter.
Aruga teaches an aluminum alloy plate or sheet (Title; [0001]). Aruga teaches that the plate contains Cu for the effect of suppressing SS mark formation ([0020]). SS mark, or stretcher strain, is a significant problem in the field of aluminum alloy products, as it reduces the commercial value of forming products due to its impact on appearance of the product ([0004]). Aruga teaches that to effectively suppress SS mark formation, Cu is specifically contained within the aluminum alloy product in the form of particles of nano-scale ([0029], L 7-14; [0030], L 8), having an average particle diameter of 0.5-6.0 nm ([0035], L 3-5). Aruga teaches that by containing Cu particles in this state, the effect of increasing the limit strain amount is enhanced, so that serrations on the stress-strain curve is suppressed, and the parallel band caused by the serrations is suppressed, and consequently formation of the stretcher strain mark is suppressed ([0036], L 6-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Aruga within Curran, thereby containing Cu within the aluminum alloy product specifically in the form of particles having an average particle size of 0.5-6.0 nm. Such particles have the effect of increasing the limit strain amount, thereby suppressing serrations on the stress-strain curve of the aluminum alloy product, and consequently suppressing formation of stretcher strain mark, SS mark being known in the art to reduce the commercial value of aluminum alloy products.
The Examiner asserts that although modified Curran does not make the distinction that these Cu nanoparticles are present specifically in the subsurface portion, an ordinarily skilled artisan would expect them to be present throughout the entirety of the aluminum alloy product, and thus present in some amount in the subsurface portion.

Response to Arguments
Applicant’s remarks filed 6/13/2022 are acknowledged and have been fully considered. Applicant has argued that the amendments to independent claims 1 and 18 distinguish over the applied prior art rejections of record. Specifically, Applicant argues that the narrowed enrichment ratios of independent claim 1 and addition of Mg as a migrant element in independent claim 18 distinguish over Kamat and Curran, respectively. The Examiner finds this argument persuasive, and as such, the prior art rejections issued in the previous office action have been withdrawn.
Upon further search and consideration, new grounds of rejection have been presented by the Examiner, incorporating the newly cited Yang reference. These grounds of rejection were necessitated by the amendment of the present claims.
Regarding Applicant’s argument that Curran teaches away from Mg as a migrant element, the Examiner notes that Curran only teaches that the anodization process by which other constituent elements may be enriched at the surface of the aluminum alloy product does not have the same effect for Mg (see Table 1 of Curran, for example, where it is disclosed that Mg has a less positive Gibbs free energy for oxide formation than Al, and thus will not preferentially enrich at the interface before the Al matrix). Curran does not teach that Mg cannot be enriched at the surface of an Al alloy product by any means. However, upon incorporation of the Yang reference, an ordinarily skilled artisan would appreciate that Mg may be enriched at the surface of the product by other means, such as heat treatment.

Regarding Applicant’s request for rejoinder, it is noted that as claim 1 has not been found to be patentable at this time, claims 9-17 will not be rejoined. Upon a finding that claim 1 is allowable, if claim 9 is amended to contain all limitations of a theoretically allowed claim 1, claims 9-17 may be rejoined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735